2016 IL App (3d) 150284WC
                                      No. 3-15-0284WC
                                 Opinion filed July 12, 2016

 ____________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                      THIRD DISTRICT

              WORKERS’ COMPENSATION COMMISSION DIVISION
____________________________________________________________________________

JASON ALLENBAUGH,                         )     Appeal from the Circuit Court
                                          )     of Peoria County
      Petitioner-Appellant,               )
                                          )
v.                                        )     No. 14-MR-716
                                          )
ILLINOIS WORKERS’ COMPENSATION            )
COMMISION and CITY OF PEORIA POLICE       )
DEPARTMENT,                               )     Honorable
                                          )     James Mack,
      Respondents-Appellees.              )     Judge, Presiding.
_____________________________________________________________________________

      JUSTICE HUDSON delivered the judgment of the court, with opinion.
      Presiding Justice Holdridge and Justices Hoffman, Harris, and Stewart concurred in the
judgment and opinion.

                                           OPINION

¶1                                    I. INTRODUCTION

¶2     Claimant, Jason Allenbaugh, appeals a decision of the circuit court of Peoria County

confirming a decision of the Illinois Workers’ Compensation Comm’n (Commission) denying

his claim for benefits under the Illinois Workers’ Compensation Act (Act) (820 ILCS 305/1 et

seq. (West 2012)). For the reasons that follow, we affirm.

¶2                                    II. BACKGROUND
2016 IL App (3d) 150284WC


¶3     Claimant is a police officer employed by the City of Peoria (respondent). He is a patrol

officer and typically works second shift, reporting at 2:45 p.m. His job requires him to be

driving for at least 65% and up to 75% of a shift. On March 5, 2013, claimant was ordered to

report at 8:00 a.m. for mandatory training. The training was to take place at police headquarters

and at the Expo Gardens Opera House. Claimant was enroute to police headquarters. It was

snowing, and there was ice and slush on the road. An oncoming vehicle crossed the center line

and struck the left front side of claimant’s truck. Claimant was forced into a ditch and struck

several trees, sustaining neck and back injuries.

¶4     The arbitrator found claimant had sustained a work-related injury.         He found that

claimant was a patrol officer who typically worked second shift. He was ordered to perform

mandatory training outside his usual duty hours. He was directed to bring various items of

police gear to the training session. He left his house to attend training at 7:45 a.m. on March 5,

2013. The roads were hazardous that day. A third party, who was driving too fast for the

hazardous conditions, ran into claimant’s truck. Claimant was not at fault. According to

claimant and the officer who responded to the accident, police officers were on duty 24 hours per

day. Based on these facts (and without explaining the legal basis for his ruling), the arbitrator

found that claimant sustained an accident arising out of and in the course of his employment.

¶5     The Commission reversed.        It noted claimant’s testimony that he believed he was on

duty at all times and was required to respond to unlawful acts occurring in his presence;

however, it further noted that at the time of the accident, claimant was not responding to

unlawful conduct and was not responding to an emergency. It further cited the testimony of

Assistant Chief of Police Jerry Mitchell that claimant was not on duty at all times and had no

general obligation to intervene if he observed unlawful behavior while off duty. Respondent did



                                                -2-
2016 IL App (3d) 150284WC


employ people on an on-call basis, but claimant was not assigned to such duty. Mitchell did

agree that claimant was required to report crimes he observed while not on duty.

¶6     The Commission then found that the mere fact that the training claimant was required to

attend occurred outside his usual duty hours was not sufficient to avoid the general rule that an

“employee’s trip to and from work is the product of his own decision as to where he wants to

live, a matter in which his employer ordinarily has no interest.” It noted claimant was not

required to drive any particular route and that “he was not performing any activities of

employment at the time of the accident.” It agreed that, in other cases, police officers had been

compensated while commuting where their employer retained control over them; however, this

was not the case here. The Commission stated that the traveling-employee doctrine did not apply

where claimant was simply driving his personal vehicle to his normal workplace. The dissenting

commissioner believed that the traveling-employee doctrine applied because claimant was not

commuting to his normal shift and the roads were hazardous. The circuit court of Peoria County

confirmed, and this appeal followed.

¶7                                      III. ANALYSIS

¶8     On appeal, claimant advances two main arguments. First, he asserts that respondent

maintained sufficient control over him that he remained within the scope of his employment at

the time of the accident in accordance with City of Springfield v. Industrial Comm’n, 244 Ill.

App. 3d 408 (1993). Second, he contends that he was a traveling employee when the accident

occurred. Generally, whether a claimant’s injury arose out of and occurred in the course of

employment is a question of fact, and review is conducted using the manifest-weight standard.

Kemp v. Industrial Comm’n, 264 Ill. App. 3d 1108, 1110 (1994). However, where, as here, the




                                               -3-
2016 IL App (3d) 150284WC


material facts are undisputed and susceptible to but a single inference, review is de novo.

Johnson v. Illinois Workers’ Compensation Comm’n, 2011 IL App (2d) 100418WC, ¶ 17.

¶9                                        A. CONTROL

¶ 10   Claimant first argues respondent maintained sufficient control over him that he was

within the scope of his employment at the time of the accident. See City of Springfield, 244 Ill.

App. 3d at 411. Plaintiff relies heavily on City of Springfield. In that case, a police officer was

injured in an automobile accident while returning to the police station from lunch. The officer

was a sergeant in the detective bureau and was assigned an unmarked police car for 24 hours per

day. The officer was required to monitor the radio while using the car at all times, and he was to

respond to any calls he received, even if he was off duty. He drove the car home to eat lunch on

most days, and on the day of the accident, he was returning to work from lunch when a motorist

ran a stop sign and collided with him.       The officer was also given a beeper to facilitate

responding to calls. He could do whatever he wanted during his lunch break. At the time of the

accident, he was not responding to a call or emergency situation.

¶ 11   Claimant contends that City of Springfield controls here. He argues that respondent

maintained similar control over him as the respondent did over the officer in City of Springfield.

In response, he points out that he was “ordered to report to the police station in a winter storm”

and that the “roads were dangerous.” While the officer in City of Springfield presumably was

required to return to work after lunch just as claimant was ordered—and hence required—to

attend training, the City of Springfield court made no mention of the officer’s obligation to return

to the stationhouse after lunch in announcing its holding. See City of Springfield, 244 Ill. App.
3d at 411. Indeed, it seems to us that all employees are required to go to work. Thus, we fail to

see how the fact that claimant was going someplace he was required to go for work distinguishes



                                                -4-
2016 IL App (3d) 150284WC


his situation from normal commuting. Claimant cites nothing to support the proposition that

one’s obligation to go to the place where one works supports an inference that one is within the

scope of employment while commuting.           Claimant states he would have been subject to

discipline if he missed the training session; this is simply another way of saying he was ordered

to attend and that attendance was mandatory. Claimant also asserts he was required to drive in

hazardous weather, but he does not explain how this renders his situation different from typical

commuting.

¶ 12   Claimant relies on the fact that the training session was outside his usual hours of

employment. We note that in City of Springfield, the officer was injured during his customary

lunch break.   Accordingly, City of Springfield sheds no light on this aspect of the instant

situation. Claimant cites no other case where such a fact was given weight in finding an

employee to be within the scope of his employment while commuting. Claimant points out that,

per departmental directive, he was ordered to bring several items of equipment with him. It is

true that the City of Springfield court relied on the fact that the officer had a radio (that was

required to be on at all times) and a beeper with him at the time of the accident. However, in

City of Springfield, the court mentioned that equipment because it allowed the respondent to

maintain control over the officer while he was otherwise off duty. In claimant’s case, he was

required to bring to training his nightstick, gun belt, handcuffs and key, tazer, holster, and

training uniform. Unlike a radio and beeper, none of these items allowed respondent to maintain

control over claimant. Therefore, City of Springfield is distinguishable on this basis.

¶ 13   In sum, City of Springfield provides no meaningful support for claimant’s position, and

he identifies no other authorities where the facts he seeks to rely on were given weight in




                                                -5-
2016 IL App (3d) 150284WC


assessing whether an employee remained within the scope of employment while otherwise

commuting.

¶ 14                             B. TRAVELING EMPLOYEE

¶ 15   Next, claimant contends that he was a traveling employee at the time of the accident. Of

course, accidents that occur when an employee is traveling to and from work do not generally

arise out of or occur in the course of employment. Venture Newberg-Perini v. Illinois Workers’

Compensation Comm’n, 2013 IL 115728, ¶ 16. However, if the employee is classified as a

“traveling employee,” an exception exists. Id. at ¶ 17. A traveling employee is an employee

whose job duties require him or her to travel away from the employer’s premises. Id. For a

traveling employee, any act the employee is directed to perform by the employer, any act the

employee has a common-law duty to perform, and any act that the employee can reasonably be

expected to perform are all compensable. Id. at ¶ 18. Commuting is not encompassed by the

doctrine. See Pryor v. Illinois Workers' Compensation Comm’n, 2015 IL App (2d) 130874WC,

¶ 22 (“An injury suffered by a traveling employee is compensable under the Act if the injury

occurs while the employee is traveling for work, i.e., during a work-related trip. However, the

work-related trip at issue must be more than a regular commute from the employee’s home to the

employer’s premises.”).

¶ 16   Claimant argues that he is required to drive for much of his usual shift. However, that is

not what claimant was doing at the time he was injured, and he cites no authority that holds that

where an employee regularly drives as part of his duties, his or her commute is brought within

the scope of the employment. Our research has uncovered no support for this proposition as

well. Claimant then contends that he was required to travel to the police station and then to the

Expo Gardens on the day he was injured. While true, it is undisputed that at the time he was



                                               -6-
2016 IL App (3d) 150284WC


injured, he was driving from his home to the police station. Finally, claimant again asserts that

respondent required him to drive in hazardous conditions. We fail to see how this distinguishes

claimant’s situation from that of any other commuter in the northern half of this country.

¶ 17   Indeed, claimant cites no case where an employee has been found to be within the scope

of employment on similar facts.      The Commission observed, “We do not believe that the

traveling employee doctrine should be extended to include any claimant who is involved in an

accident on the way to their normal workplace, driving their personal vehicle without any

additional compensation and not performing any duties incidental to their employment when the

only basis for finding so is a department order that the claimant’s regular work shift was different

for that particular day.” We agree with the Commission.

¶ 18                                   IV. CONCLUSION

¶ 19   In light of the foregoing, the order of the circuit court of Peoria County confirming the

decision of the Commission is affirmed.

¶ 20   Affirmed.




                                                -7-